William McGovern v. Commissioner.McGovern v. CommissionerDocket No. 65474.United States Tax CourtT.C. Memo 1957-153; 1957 Tax Ct. Memo LEXIS 109; 16 T.C.M. (CCH) 631; T.C.M. (RIA) 57153; July 31, 1957*109  Samuel E. Fredrick, Esq., for the petitioner. Herbert Rothenberg, Esq., for the respondent.  TIETJENSTIETJENS, Judge: The Commissioner determined a deficiency in income tax for the year 1953 in the amount of $451. The petitioner filed his income tax return for 1953 with the director of internal revenue for the Upper Manhattan district of New York. On the return he claimed the following itemized deductions: Contributions$400.00Interest264.00Taxes299.00Medical and dental expenses725.00Miscellaneous285.00 The Commissioner disallowed the claimed deductions for lack of substantiation and allowed the standard deduction. On Schedule F (income from rents and royalties) of his tax return the petitioner reported income of $770 and claimed deductions incident thereto in the amount of $1,607 (depreciation in the amount of $750 and other expenses in the amount of $857). The petitioner's alleged loss from the rental property was thus $837. However, he claimed a loss only in the amount of $770 on the return. The Commissioner disallowed the loss for lack of substantiation. The questions for decision are factual, i.e. the amounts of the deductions*110  which the petitioner may properly claim. At the conclusion of the trial of this case we found as a fact, from the petitioner's testimony and other evidence, that the petitioner had made the following deductible expenditures during the year 1953: Contributions$300.00Interest264.00Taxes275.00Medical and dental expenses535.00 *Miscellaneous42.00As for the deductions relating to the rental property, we have found that the petitioner is entitled to a deduction for depreciation in the amount of $220 and for other expenses in the amount of $387.50. Decision will be entered under Rule 50.  Footnotes*. This amount represents actual medical and dental expenditures.↩